Case 2:18-cr-00278-JCZ-KK Document 120 Filed 08/18/20 Page 1 of 2 PageID #: 471



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                                  CASE NO. 2:18-CR-00278-01

 VERSUS                                                    JUDGE ZAINEY

 RONALD W ALLEN JR (01)                                    MAGISTRATE JUDGE KAY

                                      RULING AND REASONS


           Before the Court is an “Addendum to Motion to Dismiss for Count 1 & Count 2” (Doc.

 119) wherein Defendant Ronald W. Allen, Jr. moves to dismiss these Counts based on his assertion

 that the Counts charged against him in the Indictment did not include the specific and detailed acts

 of sexual misconduct committed against the victim in this case. Allen appears to argue that the

 Indictment which included the elements of the offense, but not the specific and detailed acts of

 misconduct, was not sufficient to apprise him in order to prepare his defense at trial.

           The Court finds that this is not a case that requires specific and detailed acts of misconduct

 as Allen suggests. In other words, Counts 1 & 2 as set forth in the Indictment do not crucially

 depend upon the specific factual acts of misconduct. Allen’s reliance on Russell v. U.S., 369 U.S.

 749 (1962) is misplaced. There is no doubt that the Indictment sufficiently apprised Allen of the

 charges set forth in Counts 1 and 2.

                                             CONCLUSION

           For the reasons set forth above and also in the Court’s Ruling and Reasons issued August

 13, 2020, 1




 1
     Doc. 117.
Case 2:18-cr-00278-JCZ-KK Document 120 Filed 08/18/20 Page 2 of 2 PageID #: 472



         IT IS ORDERED that the Addendum to the Motion to Dismiss for Counts 1 and 2 is

 hereby DENIED.

         THUS DONE AND SIGNED in New Orleans, Louisiana on this 18th day of August,

 2020.

                                         __________________________________________
                                         JAY C. ZAINEY
                                         UNITED STATES DISTRICT JUDGE
